Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing File No. 812-13737 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x In the matter of: Van Eck Associates Corporation; Van Eck Securities Corporation; and Market Vectors ETF Trust x Application for an Order under Section 12(d)(1)(J) of the Investment Company Act of 1940, as amended (the Act), for an exemption from Sections 12(d)(1)(A) and (B) of the Act. x All communications and orders to: Mr. Joseph J. McBrien Mr. Stuart M. Strauss Van Eck Associates Corporation Dechert LLP 335 Madison Avenue 1095 Avenue of the Americas New York, NY 10017 New York, NY 10036 Page 1 of 16 sequentially numbered pages (including exhibits) As filed with the Securities and Exchange Commission on June 4, 2010 1 TABLE OF CONTENTS Page I. INTRODUCTION 3 II. BACKGROUND 3 A. THE APPLICANTS 3 B. THE NEED FOR EXEMPTIVE RELIEF 4 III. IN SUPPORT OF THE APPLICATION 7 IV. CONDITIONS 10 V. REQUEST FOR ORDER 13 VI. AUTHORIZATION AND SIGNATURES 14 2 I. INTRODUCTION In this application (the Application), the undersigned applicants, Van Eck Associates Corporation (the Adviser), Van Eck Securities Corporation (the Distributor) and Market Vectors ETF Trust (the Trust and, collectively with the Adviser and the Distributor, the Applicants) 1 apply for and request an order (Order) of the U.S. Securities and Exchange Commission (the Commission) exempting certain transactions from the provisions of Sections 12(d)(1)(A) and (B) of the Act. Applicants believe that this requested relief is appropriate, in the public interest and consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the Act. No form having been specifically prescribed for this Application, Applicants proceed under Rule 0-2 under the Act. II. BACKGROUND A. THE APPLICANTS . The Trust  The Trust is a statutory trust organized under the laws of the State of Delaware and is registered with the Commission as a series open-end management investment company. The Trust currently consists of 32 Funds (as defined below), each of which issues shares in large blocks (Creation Units). The Trust is overseen by a board of trustees. The Adviser  Van Eck Associates Corporation is the investment adviser to the Trust. The Adviser is a corporation organized under the laws of the State of Delaware, with its principal office located in New York, New York. It is registered as an investment adviser under Section 203 of the Investment Advisers Act of 1940, as amended (the Advisers Act). The Adviser may retain sub-advisers (Sub-Advisers) for managing the assets of one or more of the Funds for which it is the investment adviser. Any Sub-Adviser to a Fund will be registered under the Advisers Act. 1 All existing entities that intend to rely on the requested order have been named as Applicants. Any other existing or future entity that subsequently relies on the order will comply with the existing terms of this Application. 3 The Distributor  Van Eck Securities Corporation, a broker-dealer registered under the Securities Exchange Act of 1934, as amended (the 1934 Act), and a member of the Financial Industry Regulatory Authority, serves as the principal underwriter for the Trust. The Distributor distributes or will distribute shares of each Fund on an agency basis. The Distributor is a wholly-owned subsidiary of the Adviser. For purposes of this Application, references to Funds include any series of the Trust (the Current Funds) or any existing or future open-end investment company registered under the Act that are advised by the Adviser or an entity controlled by or under common control with the Adviser, which operate pursuant to the terms and conditions stated in this Application (Future Funds, and together with the Current Funds, the Funds). B. THE NEED FOR EXEMPTIVE RELIEF 1. Summary of Facts  Foreign Feeder Funds Applicants have been approached by various third parties who propose to organize certain foreign investment companies in India and other jurisdictions outside the U.S., to be regulated by the applicable local authorities under the securities laws of the applicable jurisdiction but not registered in the U.S. under the Act (each such company referred to herein as a Foreign Feeder Fund). Applicants expect to finalize arrangements shortly with one or more of these third parties to organize the initial Foreign Feeder Funds. In order to provide investors in India and other jurisdictions outside the U.S. with the opportunity to invest in the Funds, Applicants thus propose to have one or more Foreign Feeder Funds serve as a feeder into a corresponding Fund with a substantially similar investment objective and strategy in a master-feeder arrangement. Each Foreign Feeder Fund that is the subject of this Application will not offer or sell securities in the United States or to any U.S. Person 2 and its transactions with its shareholders will 2 For purposes of this Application, Applicants define U.S. Person to include all persons enumerated in Rule 902(k) under Regulation S. As defined in Rule 902(k), the term U.S. Person includes, among others, (i) any natural person resident in the United States, (ii) any partnership or corporation organized or incorporated under the laws of the United States, (iii) any estate of which any executor or administrator is a U.S. Person, (iv) any trust of which any trustee is a U.S.
